Citation Nr: 0327963	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-08 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with bilateral lower leg pain. 

3.  Entitlement to service connection for osteoarthritis of 
the left knee, claimed as musculoskeletal problems with 
spurs, degenerative disc disease.  

4.  Entitlement to service connection for general weakness of 
the body.  

5.  Entitlement to service connection for leg numbness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from May 1962 to 
November 1962.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that determination, the RO denied service 
connection for degenerative cervical spine disc disease of 
the C5-6 and C6-7, degenerative disc disease of the lumbar 
spine with bilateral lower leg pain and osteoarthritis of the 
left knee (claimed as musculoskeletal problems with spurs, 
degenerative disease), general body weakness of the body and 
leg numbness.  


REMAND


The veteran submitted a medical opinion of J. Michael 
Bookout, M.D. dated in August 2002 after the appeal had been 
certified to the Board.  The veteran has not waived RO 
consideration of this matter; therefore, the evidence is 
remanded to the RO for appropriate action.  See 38 C.F.R. 
§ 20.800, 20.1304 (2003); Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly the case is remanded to the RO for the following:

1.  The RO should readjudicate the 
veteran's claim for service connection 
for degenerative disc disease of the 
cervical spine, degenerative disc disease 
of the lumbar spine with bilateral lower 
leg pain, and service connection for 
osteoarthritis of the left knee, leg 
numbness, and general weakness of the 
body with consideration of the August 16, 
2002, opinion.  

2.  If the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


